Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 1 of 59 PageID #: 1789



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   LBS INNOVATIONS, LLC,                         §
                                                 §
                  Plaintiff,
                                                 §
          v.                                     §        Case No. 2:19-cv-00119-JRG-RSP
   APPLE INC.,                                   §
                                                 §
                  Defendant.                     §


                                   CLAIM CONSTRUCTION
                               MEMORANDUM OPINION AND ORDER

         Before the Court is the opening claim construction brief of Plaintiff LBS Innovations, LLC

  (“Plaintiff”) (Dkt. No. 54, filed on January 29, 2020), the response of Defendant Apple Inc. (“De-

  fendant”) (Dkt. No. 56, filed on February 12, 2020), and the reply of Plaintiff (Dkt. No. 58, filed

  on February 19, 2020). The Court held a claim construction hearing on March 11, 2020 (see Dkt.

  No. 69). Having considered the arguments and evidence presented by the parties at the hearing and

  in their claim construction briefing, the Court issues this Claim Construction Order. See Phillips

  v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); see also Teva Pharm. USA, Inc.

  v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




                                                  1
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 2 of 59 PageID #: 1790



                                                     TABLE OF CONTENTS

  I. BACKGROUND........................................................................................................................ 3
  II. LEGAL PRINCIPLES ............................................................................................................ 6
  III. CONSTRUCTION OF AGREED TERMS ....................................................................... 11
  IV. CONSTRUCTION OF DISPUTED TERMS .................................................................... 11
     A. The Preamble ...................................................................................................................... 11
     B. “mappable hypertext items”................................................................................................ 17
     C. “selectably scalably” ........................................................................................................... 20
     D. “a data field” ....................................................................................................................... 24
     E. “item reference field,” “name field,” “location field” ........................................................ 30
     F. “displaying” ........................................................................................................................ 36
     G. “optionally executably selected by said user to provide additional of said situation
        information” ........................................................................................................................ 39
     H. “converting said coordinates to an appropriately proportionate representation” ............... 43
     I. Step (c) of claim 11 – “displaying selectably scalably said items …” ............................... 50
  V. CONCLUSION ...................................................................................................................... 59




                                                                        2
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 3 of 59 PageID #: 1791



  I. BACKGROUND

          Plaintiff brings suit alleging infringement of United States Patent No. 6,091,956 (“the ’956

  patent”) entitled “Situation Information System.” The application for the ’956 patent was filed on

  June 12, 1997, and the ’956 patent eventually issued on July 18, 2000.

          The ’956 Patent generally describes a “wireless system for providing services and time

  critical information about places and events to mobile computers and their users proximate to their

  locations or potential destinations . . . .” ’956 patent, Abstract. The specification states that

  “[i]nformation about places and their events, situation information, helps people to function closer

  to their potential” and that “[s]uch information resides available, but largely inaccessible because

  it lies unindexed and distributed in a plethora of largely local repositories.” Id. at col. 2, ll. 57–61.

  Thus, according to the specification, the invention increases “the availability, accessibility, and

  timeliness of [information that specifically fits a person’s needs], about specific places, events,

  and their details, called situations.” Id. at col. 1, ll. 35–38.

          In one embodiment, “the situation information system provides users with up-to-date map-

  tracking information relating their location to events and situations as well as enabling them to

  respond in a timely manner.” Id. at col. 4, ll. 48–51. A user may choose to respond to such infor-

  mation “by visiting one or more of the events, avoiding them entirely, communicating them to

  another person, rectifying them, or otherwise modifying plans and itineraries in light of such

  events.” Id. at col. 4, ll. 42–46. The specification additionally discloses that the system may provide

  a user with “mappable information items, including map features … which may be executably

  selected by a user to display additional information … by receiving new information transmitted

  from the service provider.” Id. at col. 21, ll. 55–62.




                                                       3
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 4 of 59 PageID #: 1792



         Plaintiff previously asserted claim 11 of the ’956 patent in the case of LBS Innovations

  LLC v Aaron Brothers, Inc., et al., No. 2:11-CV-00142 (“Aaron Brothers”). In Aaron Brothers,

  Judge Folsom construed the following terms/phrases at issue in this case: (1) the preamble’s phrase

  of “including making apparent to the aural and tactile senses of the user”; (2) “a computer” and

  “said computer”; (3) “mappable hypertext items”; (4) “timely situation information”; (5) “display-

  ing”; (6) “optionally executably selected by said user to provide additional of said situation infor-

  mation”; and (7) the “displaying . . .” step (element “c” in claim 11). See Aaron Brothers, Dkt. No.

  195. Judge Folsom’s claim construction order is attached to Plaintiff’s opening brief as Exhibit 2

  (Dkt. No. 54-2), and is hereinafter referred to as the Aaron Brothers Order.

         In addition, Plaintiff previously asserted claim 11 of the ’956 patent in the case of LBS

  Innovations LLC v BP America, Inc., et al., No. 2:11-CV-00407 and LBS Innovations LLC v Alfred

  Angelo, Inc., et al., No. 2:11-CV-00735 (collectively, “BP America”). In BP America, Judge Gil-

  strap construed the following terms/phrases at issue in this case: (1) “timely situation information”;

  (2) “a computer” and “said computer”; (3) “data field”; (4) the preamble’s phrase of “making

  apparent to the aural and tactile senses of the user”; (5) “converting said coordinates to an appro-

  priately proportionate representation”; (6) “displaying”; (7) the “displaying . . .” step (element “c”

  in claim 11); and (8) “whereby said user may quickly receive and display timely situation infor-

  mation” (within element “c” in claim 11). See BP America, Dkt. No. 395. Judge Gilstrap’s claim

  construction order is attached to Plaintiff’s opening brief as Exhibit 3 (Dkt. No. 54-3), and is here-

  inafter referred to as the BP America Order.

         In this case, Defendant Apple filed a motion to strike (Dkt. No. 60) Plaintiff’s expert dec-

  laration submitted in Plaintiff’s claim construction briefing (Exh. 8, Dkt. No. 54-8) and four ex-

  hibits attached to Plaintiff’s claim construction briefing (Exhs. 4–7, which are Dkt. Nos. 54-4, 54-



                                                    4
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 5 of 59 PageID #: 1793



  5, 54-6, and 54-7) that were briefs submitted in prior cases and incorporated by reference in Plain-

  tiff’s current briefing. On March 24, 2020, the Court granted the motion to strike in part; specifi-

  cally, the Court ordered that exhibits 4, 5, 6, 7, and 8 are stricken from Plaintiff’s Opening Claim

  Construction Briefing. See, e.g., Dkt. No. 76.

         The Abstract of the ’956 patent is reproduced below:

                 A wireless system for providing services and time-critical infor-
                 mation about places and events to mobile computers and their users
                 proximate to their current locations or potential destinations within
                 enclosed areas, urban landscapes, and open areas, including travel
                 distances and transit times, entertainment, merchants' messages,
                 area attractions, communications, current locations of system users,
                 and traffic congestion information and user-generated information
                 from bar-coded objects and digital photographs of scenes and other
                 materials. Included is a combination low-radiation dosage-reception
                 handset for wireless communications which includes bar-code
                 reader and digital camera peripheral devices for mobile computers,
                 a bracket for interfacing a mobile computer with radio to external
                 systems, and methods for improving the operations of computer re-
                 ception, search, and display of such information for the edification,
                 efficiency, and enjoyment of computer users.

  The only asserted claim in this lawsuit is independent claim 11 of the ’956 patent, which is re-

  produced below:

         11. A method of communicatively executing, including making apparent to the au-
         ral and tactile senses of the user, one or more transmittable mappable hypertext
         items representing people, organisms, and objects, including buildings, roads, ve-
         hicles, and signs, on a computer in a manner scalably representing interrelationships
         of said objects, comprising the steps of:
              a. searching each of one or more unique mappable information code se-
                 quences, each of which said code sequences serving to uniquely represent
                 one of said items and copied from the memory of said computer or received
                 from an alternate source, for a field containing geographical coordinates,
                 said each of said code sequences includes an item reference field, a name
                 field, a location field including said geographical coordinates, and a data
                 field,
              b. converting said coordinates to an appropriately proportionate representation
                 on said computer, and


                                                   5
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 6 of 59 PageID #: 1794



              c. displaying selectably scalably said items on said computer whereby said
                 user may quickly receive and display timely situation information mapped
                 in the context of spatial information, including appropriate to a geographical
                 or other area, in which said mappable hypertext items are quickly received,
                 mapped, and optionally executably selected by said user to provide addi-
                 tional of said situation information or received, stored, and transmitted by a
                 provider of said situation information.

  II. LEGAL PRINCIPLES

         A. Claim Construction

         “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

  which the patentee is entitled the right to exclude.’ ” Phillips, 415 F.3d 1303 at 1312 (en banc)

  (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed.

  Cir. 2004)). The Court first examines a patent’s intrinsic evidence to define the patented inven-

  tion’s scope. Id. at 1313–14; Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262

  F.3d 1258, 1267 (Fed. Cir. 2001). Intrinsic evidence includes the claims themselves, the specifi-

  cation and the prosecution history. Phillips, 415 F.3d at 1312–13; C.R. Bard, Inc. v. U.S. Surgical

  Corp., 388 F.3d 858, 861 (Fed. Cir. 2004). The general rule — subject to certain specific excep-

  tions discussed infra — is that each claim term is construed according to its ordinary and accus-

  tomed meaning as understood by one of ordinary skill in the art at the time of the invention in the

  context of the patent. Phillips, 415 F.3d at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d

  1361, 1368 (Fed. Cir. 2003); see also Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347

  (Fed. Cir. 2014) (“There is a heavy presumption that claim terms carry their accustomed meaning

  in the relevant community at the relevant time.”).

         “The claim construction inquiry. . . begins and ends in all cases with the actual words of

  the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

  “[I]n all aspects of claim construction, ‘the name of the game is the claim.’ ” Apple Inc. v.


                                                   6
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 7 of 59 PageID #: 1795



  Motorola, Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362,

  1369 (Fed. Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips,

  415 F.3d at 1314. Other asserted or unasserted claims can also aid in determining the claim’s

  meaning, because claim terms are typically used consistently throughout the patent. Id. Differences

  among the claim terms can also assist in understanding a term’s meaning. Id. For example, when

  a dependent claim adds a limitation to an independent claim, it is presumed that the independent

  claim does not include the limitation. Id. at 1314–15.

         “[C]laims ‘must be read in view of the specification, of which they are a part.’ ” Id. (quoting

  Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995)). “[T]he specification

  ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive; it is the

  single best guide to the meaning of a disputed term.’ ” Id. (quoting Vitronics Corp. v. Concep-

  tronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d

  1313, 1325 (Fed. Cir. 2002). In the specification, a patentee may define his own terms, give a claim

  term a different meaning than it would otherwise possess, or disclaim or disavow some claim

  scope. Phillips, 415 F.3d at 1316. Although the Court generally presumes terms possess their or-

  dinary meaning, this presumption can be overcome by statements of clear disclaimer. See SciMed

  Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1343–44 (Fed. Cir. 2001).

  This presumption does not arise when the patentee acts as his own lexicographer. See Irdeto Ac-

  cess, Inc. v. EchoStar Satellite Corp., 383 F.3d 1295, 1301 (Fed. Cir. 2004).

         “Although the specification may aid the court in interpreting the meaning of disputed claim

  language, particular embodiments and examples appearing in the specification will not generally

  be read into the claims.” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir.

  1998) (quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988));



                                                   7
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 8 of 59 PageID #: 1796



  see also Phillips, 415 F.3d at 1323. “[I]t is improper to read limitations from a preferred embodi-

  ment described in the specification — even if it is the only embodiment — into the claims absent

  a clear indication in the intrinsic record that the patentee intended the claims to be so limited.”

  Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).

         The prosecution history is another tool to supply the proper context for claim construction

  because, like the specification, the prosecution history provides evidence of how the U.S. Patent

  and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

  However, “because the prosecution history represents an ongoing negotiation between the PTO

  and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

  specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

  Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

  history may be “unhelpful as an interpretive resource”).

         Although extrinsic evidence is useful, it is “less significant than the intrinsic record in de-

  termining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317 (quoting

  C.R. Bard, Inc., 388 F.3d at 862) (internal quotation marks omitted). Technical dictionaries and

  treatises may help a court understand the underlying technology and the manner in which one

  skilled in the art might use claim terms, but technical dictionaries and treatises may provide defi-

  nitions that are too broad or may not be indicative of how the term is used in the patent. Id. at 1318.

  Similarly, expert testimony may aid a court in understanding the underlying technology and deter-

  mining the particular meaning of a term in the pertinent field, but an expert’s conclusory, unsup-

  ported assertions as to a term’s definition are not useful. Id. Generally, extrinsic evidence is “less

  reliable than the patent and its prosecution history in determining how to read claim terms.” Id.




                                                    8
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 9 of 59 PageID #: 1797



         B. Departing from the Ordinary Meaning of a Claim Term

         There are “only two exceptions to [the] general rule” that claim terms are construed ac-

  cording to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as

  his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either in

  the specification or during prosecution.” Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362,

  1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365

  (Fed. Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

  (Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

  plain meaning in two instances: lexicography and disavowal.”). “The standards for finding lexi-

  cography or disavowal are ‘exacting.’ ” GE Lighting Solutions, 750 F.3d at 1309.

         To act as his own lexicographer, the patentee must “clearly set forth a definition of the

  disputed claim term” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

  F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

  “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

         To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

  specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

  Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

  1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

  of a claim term by including in the specification expressions of manifest exclusion or restriction,

  representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

  to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M Inno-

  vative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

         C. Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)



                                                  9
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 10 of 59 PageID #: 1798



           Patent claims must particularly point out and distinctly claim the subject matter regarded

   as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,

   must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

   Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails

   § 112, ¶ 2 and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is deter-

   mined from the perspective of one of ordinary skill in the art as of the time the application for the

   patent was filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim

   in suit to comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v.

   Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law

   and in effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517

   (Fed. Cir. 2012).

           “When a ‘word of degree’ is used, the court must determine whether the patent provides

   ‘some standard for measuring that degree.’ ” Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d

   1374, 1378 (Fed. Cir. 2015). “ ‘Reasonable certainty’ does not require ‘absolute or mathematical

   precision.’ ” BASF, 875 F.3d at 1365, quoting Biosig, 783 F.3d at 1381. Likewise, when a subjec-

   tive term is used in a claim, the “court must determine whether the patent’s specification supplies

   some standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc.,

   417 F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those

   of skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).




                                                     10
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 11 of 59 PageID #: 1799



   III. CONSTRUCTION OF AGREED TERMS

           Before the Markman hearing, the parties have agreed to the following meanings for the

   following terms. See, e.g., Dkt. No. 62 (Joint Claim Construction Chart.)

                  TERM                                    AGREED CONSTRUCTION
    “a computer / said computer”             “the same computer that performs the other steps recited
                                             in the claim”

    “timely situation information”           “up-to-date information about an event, or a condition,
                                             occurring or about to occur at a place”


           Accordingly, the Court adopts the constructions agreed to by the parties as listed above.

   IV. CONSTRUCTION OF DISPUTED TERMS

           The parties’ positions and the Court’s analysis as to the disputed terms within claim 11 of

   the ’956 patent are presented below.

           A. The Preamble

                     Plaintiff’s                                      Defendant’s
               Proposed Construction                            Proposed Construction
     The preamble is not a limitation as previ-        The preamble acts as a limitation on the claim.
     ously determined by the Court.


           (1) The Parties’ Positions

           Plaintiff contends that the preamble is not a limitation but for certain terms that provide

   antecedent basis for the body of the claim. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Con-

   struction Brief, at 8. In particular, Plaintiff admits that the terms “items” and “a computer” and

   “one or more transmittable mappable hypertext items” are limitations because they provide ante-

   cedent basis for subsequent limitations in the claim. Id. In general, Plaintiff argues that, as a whole,

   the preamble is not a limitation because the patentee did not rely on the preamble during prosecu-

   tion to define the invention or overcome prior art, that it is not necessary to give life, meaning, or



                                                     11
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 12 of 59 PageID #: 1800



   vitality to the claims, and that the preamble could be deleted without materially affecting the claim

   as a whole. Id. at 9–10. Plaintiff further argues that Judge Folsom and Judge Gilstrap already re-

   solved this issue in finding that the preamble is not a limitation, and Plaintiff also argues that such

   a ruling should be reaffirmed here. Id. at 11–12.

          Defendant contends that all of the preamble is limiting as opposed to only some or selected

   portions of the preamble. See, e.g., Dkt. No. 56, Defendant’s Responsive Claim Construction Brief,

   at 2. In particular, Defendant argues that five different parts of the preamble provide antecedent

   basis for later references in the body of claims 11 and 12, such antecedent bases make up the

   majority of the preamble and are intertwined with the rest of the preamble and cannot be gram-

   matically or logically separated from the non-limiting portions, and such antecedent bases are nec-

   essary to define a structurally complete invention and provide greater detail about the later claimed

   elements. Id. at 2–9.

          In its Reply, Plaintiff argues that just because certain terms in the preamble provide ante-

   cedent basis for the body of the claim, that does not make the preamble in its entirety a limitation.

   See, e.g., Dkt. No. 58, Plaintiff’s Reply Claim Construction Brief, at 1–2. Plaintiff admits that the

   terms “said items,” “said computer,” and “said user” in the preamble provide antecedent basis for

   claim 11. Id. Plaintiff focuses its arguments on the phrase “including making apparent to the aural

   and tactile senses of the user” and argues that such a phrase is not relevant or necessary to the body

   of the claim and merely recites a purpose or intended use of the invention. Id. at 3. Plaintiff further

   argues that Defendant does not provide any solid reason as to why the prior rulings by Judge Fol-

   som and Judge Gilstrap should be disregarded. Id. at 2–3.




                                                     12
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 13 of 59 PageID #: 1801



          (2) Analysis

          The parties dispute whether the preamble is a limitation as a whole or whether only certain

   limitations with the preamble are limitations because they provide antecedent basis to the body of

   the claim.

          The Federal Circuit has stated that there is no “litmus test [that] defines when a preamble

   limits claim scope.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed.

   Cir. 2002). In general, the “preamble limits the invention if it recites essential structure or steps,

   or if it is necessary to give life, meaning, and vitality to the claim, [but] is not limiting where a

   patentee defines a structurally complete invention in the claim body and uses the preamble only to

   state a purpose or intended use for the invention.” Id. (citation and internal quotation marks omit-

   ted). In other words, whether to treat a preamble as a claim limitation must be “determined on the

   facts of each case in light of the claim as a whole and the invention described in the patent.” Storage

   Tech. Corp. v. Cisco Sys., Inc., 329 F.3d 823, 831 (Fed. Cir. 2003).

          “Preamble language that merely states the purpose or intended use of an invention is gen-

   erally not treated as limiting the scope of the claim.” Bicon, Inc. v. Straumann Co., 441 F.3d 945,

   952 (Fed. Cir. 2006). “However, when limitations in the body of the claim rely upon and derive

   antecedent basis from the preamble, then the preamble may act as a necessary component of the

   claimed invention.” Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1024 (Fed. Cir. 2015)

   (quoting Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003)). This is be-

   cause “dependence on a particular disputed preamble phrase for antecedent basis . . . indicates a

   reliance on both the preamble and claim body to define the claimed invention.” Catalina, 289 F.3d

   at 808. However, that a “phrase in the preamble . . . provides a necessary structure for [the] claim

   [] does not necessarily convert the entire preamble into a limitation, particularly one that only



                                                     13
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 14 of 59 PageID #: 1802



   states the intended use of the invention.” TomTom, Inc. v. Adolph, 790 F.3d 1315, 1323 (Fed. Cir.

   2015).

            The preamble of claim 11 is reproduced below:

                   A method of communicatively executing, including making appar-
                   ent to the aural and tactile senses of the user, one or more transmit-
                   table mappable hypertext items representing people, organisms, and
                   objects, including buildings, roads, vehicles, and signs, on a com-
                   puter in a manner scalably representing interrelationships of said ob-
                   jects, comprising the steps of:

   Plaintiff admits that the terms “the user,” “a computer,” and “one or more transmittable mappable

   hypertext items” are limitations, but Plaintiff disputes that the rest of the language is a limitation.

   Defendant argues that the entire preamble is limiting for three reasons: (1) the majority of the

   preamble’s language provides antecedent basis for later elements; (2) the preamble cannot be

   grammatically or logically parsed into portions that provide antecedent basis and those that do not;

   and (3) the preamble provides necessary context and structure for the claims. See, e.g., Dkt. No.

   56 at 3–4.

            The Court finds that the phrases “the user,” “a computer,” and “one or more transmittable

   mappable hypertext items” are limitations in the preamble because they provide antecedent basis

   for the body of the claim. This is not disputed by the parties. The Court finds that the phrase

   “representing people, organisms, and objects, including buildings, roads, vehicles, and signs” is a

   further limitation on the “mappable hypertext items” limitation. The Court is not persuaded by

   Plaintiff’s argument that the phrase “one or more transmittable mappable hypertext items” can be

   a limitation while the further defining and related phrase of “representing people, organisms, and

   objects, including buildings, roads, vehicles, and signs” is not a limitation. These phrases are in-

   tertwined and dependent upon each other. Further, dependent claim 12 (which is not asserted),




                                                     14
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 15 of 59 PageID #: 1803



   claims “said objects,” which is a clear reference to the “objects” term in the preamble. Further, the

   preamble includes the phrase “on a computer in a manner scalably representing interrelationships

   of said objects,” which provides antecedent basis for the phrase “said interrelationships of said

   objects” in dependent claim 12. The Court rejects Plaintiff’s arguments that because these addi-

   tional preamble limitations do not provide antecedent basis in asserted independent claim 11 as

   opposed to un-asserted dependent claim 12, that they are not limitations in the preamble. See Pac-

   ing Techs, 778 F.3d at 1024 (finding the preamble limiting based in part on the limitation in ques-

   tion providing antecedent basis in a dependent claim and not the independent claim).

          Overall, much of the arguments and focus by the parties is related to the preamble phrase

   “including making apparent to the aural and tactile senses of the user.” The preamble phrase of

   “making apparent to the aural and tactile senses of the user” has been disputed and ruled upon in

   two prior instances. In the Aaron Brothers case, Judge Folsom ruled that the preamble language

   “making apparent to the aural and tactile senses of the user” is not a limitation but merely a state-

   ment of purpose or intended use for the invention. See Aaron Brothers Order at 6–10. In that ruling,

   Judge Folsom made the following findings:

                  On its face, to “make[]” something “apparent” to the user is “a pur-
                  pose or intended use for the invention.” Catalina Mktg., 289 F.3d at
                  808. In other words, it is set forth as an intended result, not as a step
                  of the claimed method. This result is not “necessary to give life,
                  meaning, and vitality” to the claim because the steps of the method
                  can be performed without successfully making anything “apparent”
                  to the user. Id.
                                                   ***
                  Finally, Defendants have not shown that the term at issue was the
                  subject of any discussion by the Examiner or the patentee during
                  prosecution. The mention of the term at issue together with other
                  limitations of the claim in the Notice of Allowability is not enough
                  to rebut the general principle that the preamble is not a limitation.



                                                     15
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 16 of 59 PageID #: 1804



                                                   ***
                  The Court therefore finds that “including making apparent to the au-
                  ral and tactile senses of the user” is not a limitation of Claim 11.

   Aaron Brothers Order at 9–10. Likewise, in the BP America case, Judge Gilstrap ruled that the

   preamble language “making apparent to the aural and tactile senses of the user” is not a limitation

   based on the claim language, the specification, and the prosecution history. See BP America Order

   at 33–35

           The Court agrees with the analysis and conclusions by Judge Folsom and Judge Gilstrap

   relating to the “making apparent to the aural and tactile senses of the user phrase.” On its face, to

   “make []” something “apparent” to the user is “a purpose or intended use for the invention.” Cat-

   alina Mktg., 289 F.3d at 808. In other words, this portion of the preamble is set forth as an intended

   result, not as a step of the claimed method. This phrase does not provide antecedent basis to any-

   thing in the body of the claim. This result is not “necessary to give life, meaning, and vitality” to

   the claim because the steps of the method can be performed without successfully making anything

   “apparent” to the user. The specification and prosecution history does not require such a result,

   nor does Defendant provide any clear and unmistakable disclaimer of claim scope. On balance,

   this phrase is not a limitation. Further, the Court notes that such a finding is consistent with the

   findings made by Judge Folsom and Judge Gilstrap in the Aaron Brothers case and the BP America

   case.

           Instead of arguing that this particular phrase is by itself necessarily limiting, Defendant

   effectively argues that everything else in the preamble is a limitation and thus by default this phrase

   should also be a limitation because it cannot be separated from the rest of the preamble. The Court

   disagrees. The phrase “including making apparent to the aural and tactile senses of the user” is a

   distinct phrase which can be separated grammatically and logically from other phrases in the rest


                                                     16
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 17 of 59 PageID #: 1805



   of the preamble. The phrase in dispute is not “intertwined” with the rest of the language of the

   preamble. Instead, the phrase provides an example of “[a] method of communicatively executing,”

   which Defendant appears to concede is a non-limiting statement of intended use.

          The Court hereby construes the Preamble to be limiting except for the phrase of “[a]

   method of communicatively executing, including making apparent to the aural and tactile senses

   of the user.”

          B. “mappable hypertext items”

                      Plaintiff’s                                      Defendant’s
                Proposed Construction                            Proposed Construction
     “text or one or more symbols, displayable        “text or one or more symbols, displayable on a
     on a map, that can be selected to access ad-     map, that can be selected”
     ditional information”


          (1) The Parties’ Positions

          Plaintiff contends that its construction is best aligned with the intrinsic evidence and should

   be adopted. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief, at 12. In partic-

   ular, Plaintiff argues that the phrase “to access additional information” is supported by the claims,

   the specification, and extrinsic dictionary definitions of the term “hypertext.” Id. at 12–13.

          Defendant argues the claims and specification allow but do not require the “to access ad-

   ditional information” limitation. See, e.g., Dkt. No. 56, Defendant’s Responsive Claim Construc-

   tion Brief, at 9–10. Defendant argues that because the claim language indicates that a “data field

   may indicate that a hypertext item cannot be selected to provide additional information, it is im-

   proper to define a mappable hypertext item as necessarily selectable to obtain additional infor-

   mation.” Id. at 10.




                                                    17
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 18 of 59 PageID #: 1806



           In its Reply, Plaintiff argues that the claim language supports Plaintiff’s construction and

   is contrary to Defendant’s construction. See, e.g., Dkt. No. 58, Plaintiff’s Reply Claim Construc-

   tion Brief, at 3–4.

           (2) Analysis

           Both of the parties propose a construction for the “mappable hypertext items” term. The

   parties’ constructions are largely in agreement. The parties’ dispute is limited to whether the phrase

   “to access additional information” is necessary. In the Aaron Brothers case, the prior parties agreed

   at the claim construction hearing that the term “mappable hypertext items” be construed to mean

   “text or one or more symbols, displayable on a map, that can be selected to access additional in-

   formation.” See Aaron Brothers Order at 14. Likewise, in the BP America case, the prior parties

   agreed that the term “mappable hypertext items” be construed to mean “text or one or more sym-

   bols, displayable on a map, that can be selected to access additional information.” See BP America

   Order at 11. Plaintiff’s proposed construction is the same as previously agreed to by the prior

   parties. For the reasons detailed below, this Court finds that Plaintiff’s proposed construction is

   appropriate for this term.

           Claim 11 recites “searching each of one or more unique mappable information code se-

   quences, each of which said code sequences serving to uniquely represent one of said items and

   copied from the memory of said computer or received from an alternate source, for a field con-

   taining geographical coordinates . . . .” The parties do not dispute that “said items” refers back to

   the initial antecedent phrase of “mappable hypertext items” in the preamble. The claim further

   requires “displaying selectably scalably said [mappable hypertext items]” that can be “optionally




                                                    18
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 19 of 59 PageID #: 1807



   executably selected by [the] user.” Thus, the express claim language requires the “mappable hy-

   pertext item” to be displayable and also requires that a user must be able to select a displayed

   mappable hypertext item to display additional information.

              The specification teaches that the mappable hypertext items can be selected to access ad-

   ditional information:

                     A computer memory organized to include mappable hypertext code
                     sequence 29 in FIG. 12 provides for rapid display of mappable in-
                     formation items, including map features, information sources,
                     names, menus, and lists, certain of which may be executably se-
                     lected by a user in order to display additional information related to
                     any of such items, called a hypertext element, by receiving new in-
                     formation transmitted from the service provider.

   ’956 patent, col. 21, ll. 55–62. The specification also discloses an embodiment that, in relation to

   FIG. 2, symbol 6a “can be a mappable hypertext item that the user may executably select in order

   to receive additional information or execute computer code associated with it as described in FIG.

   12 below.” Id. at col. 12, ll. 27–30. The specification also discloses multiple examples of where a

   mappable hypertext item “may be executably selected by user to provide additional information

   or execute computer code as described in FIG. 12 below.” Id. at col. 13, ll. 34–37; see also col. 15,

   ll. 4–6.

              On balance, the Court rejects Defendant’s arguments on this term. The court finds that the

   intrinsic record is clear that the hypertext item must provide access to additional information. This

   is further confirmed by extrinsic evidence cited by Plaintiff that supports its construction. Random

   House Unabridged Dictionary at 942 (2nd ed. 1993) (stating that “hypertext” means “a method of

   storing data through a computer program that allows a user to create and link fields of information

   at will and to retrieve the data nonsequentially”); IBM Dictionary of Computing at 321 (10th ed.

   1993) (stating that “hypertext” means “[a] way of presenting information online with connections



                                                      19
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 20 of 59 PageID #: 1808



   between one piece of information and another, called hypertext links”). The fact that a user may

   not actually select a hypertext item does not mean that the hypertext item itself does not access

   additional information when selected. Further, the Court notes that this ruling is consistent with

   agreed constructions by prior parties in the Aaron Brothers case and the BP America case.

          The Court hereby construes the term “mappable hypertext items” to mean “text or one

   or more symbols, displayable on a map, that can be selected to access additional infor-

   mation.”

          C. “selectably scalably”

              Plaintiff’s                                      Defendant’s
      Proposed Construction                             Proposed Construction
     “capable of being chosen       Scalably: “in the scale of the area to be viewed on the display.”
     for adjustment in size or      The term “selectably” requires no construction.
     detail”
                                    Alternatively, “selectably scalably”: in the scale of the area to
                                    be viewed on the display, which area to be viewed is selectable.

          (1) The Parties’ Positions

          Plaintiff argues that its construction is supported by and is more consistent with the speci-

   fication. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief, at 15–16. In partic-

   ular, Plaintiff argues that the area to be viewed is selectable and may be zoomed in or out, while

   the items themselves may be selected to provide additional information. Id. Plaintiff argue that

   Defendant’s construction suggests scaling of the items instead of scaling of the map in which the

   items are to be displayed. Id. at 16. Plaintiff argues that Defendant’s construction attempts to im-

   port limitations from the specification into this claim term and combines limitations from the sep-

   arate “converting” step. Id.

          Defendant argues the term “scalably” is described in the specification in relation to the

   scale of the display and argues that the references zoom in and out with that display. See, e.g., Dkt.



                                                    20
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 21 of 59 PageID #: 1809



   No. 56, Defendant’s Responsive Claim Construction Brief, at 10–11. Defendant argues that a scale

   involves a relative sizing and that this scaling is made is in relation to the “area to be viewed on

   the display,” and Defendant contends that these aspects are described in the specification. Id. De-

   fendant argues that its construction allows the scale of the area to be viewed (such as a map) to be

   selected (adjusted), and this adjustment in scale changes how the items are to be displayed. Id. at

   11. According to Defendant, its construction does not allow adjustment of the size of items inde-

   pendently of the area to be viewed because that would vitiate the word “scalably.” Id. Defendant

   argues that Plaintiff’s construction is wrong because it allows hypertext items to change in size

   independent of the scale of the area to be viewed, which it argues is contrary to the specification.

   Id. at 11–12. Defendant argues that whether and how an item can be selected to provide additional

   detail once displayed, and the scale of the item when initially displayed, are distinct concepts. Id.

   at 12.

            In its Reply, Plaintiff argues that Defendant’s construction is wrong in that it requires the

   mappable hypertext items to change in size. See, e.g., Dkt. No. 58, Plaintiff’s Reply Claim Con-

   struction Brief, at 4. Plaintiff argues that the specification does not teach that the items must change

   size, but that the hypertext items are always shown in an appropriate scale, as the map is being

   adjusted in size or detail. Id.

            (2) Analysis

            Both of the parties propose a construction for the “selectably scalably” term. In the Aaron

   Brothers case, the parties agreed before the claim construction hearing that the term “selectably

   scalably” be construed to mean “capable of being chosen for adjustment in size or detail.” See

   Aaron Brothers Order at 6. Likewise, in the BP America case, the parties agreed that the term

   “selectably scalably” be construed to mean “capable of being chosen for adjustment in size or



                                                     21
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 22 of 59 PageID #: 1810



   detail.” See BP America Order at 11. Plaintiff’s proposed construction is the same as previously

   agreed to by the prior parties. In this case, the parties’ primary dispute as to this term is whether

   the hypertext items can be adjusted independently of the area to be viewed. For the reasons detailed

   below, the Court finds that Plaintiff’s proposed construction is appropriate for this term.

          Claim 11 recites “searching each of one or more unique mappable information code se-

   quences, each of which said code sequences serving to uniquely represent one of said [mappable

   hypertext] items and copied from the memory of said computer or received from an alternate

   source, for a field containing geographical coordinates . . . ,” “converting said [geographical] co-

   ordinates to an appropriately proportionate representation on said computer,” and “displaying se-

   lectably scalably said [mappable hypertext] items” on the computer. Thus, the express claim lan-

   guage requires the “mappable hypertext item” to be displayable and that a user must be able to

   select a displayed mappable hypertext item to display additional information.

          The specification teaches that the mappable hypertext items are displayed in the “scale of

   the area to be viewed on the display”:

                  All the aforementioned items are displayed according to their geo-
                  graphic locations in the scale of the area to be viewed on the display,
                  which area to be viewed is selectable and may be zoomed in or out,
                  for example, along with user’s location symbol 6r.

   ’956 patent, col. 22, ll. 51–55 (emphasis added). This citation is the only reference to “scale” (or

   “scalably”) in the patent specification. The specification also teaches that mappable hypertext

   items may be executably selected by the user to “provide additional information about the item,

   such as by enlarging the detail, called zooming in, or, for example, as hypertext, in which the item

   name or symbol can be selected or clicked on by a user to provide additional information.” Id. at

   col. 22, ll. 25–30. Similarly, the specification teaches that as a user may approach a hotel, “the map




                                                    22
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 23 of 59 PageID #: 1811



   display would zoom in to reveal increasing detail, ultimately positioning them at the hotel’s en-

   trance.” Id. at col. 6, ll. 44–47. Overall, the Court finds that the specification teaches that while the

   area to be viewed is selectable and may be zoomed in or out, the items themselves may be selected

   to provide additional information or detail about the item.

           On balance, the Court rejects Defendant’s arguments on this term. The Court finds that the

   intrinsic record is clear that “selectably scalably” allows scaling of the items in relation to some-

   thing else, particularly, other items and the scale of the area to be viewed. The Court rejects De-

   fendant’s construction to the extent it does not allow adjusting the size of mappable hypertext

   items independent of the area to be viewed. Further, the Court notes that this ruling is consistent

   with agreed constructions by prior parties in both the Aaron Brothers case and the BP America

   case. However, the Court finds that the most appropriate construction for the term is limited to

   “adjustment in size” as opposed to “adjustment in size or detail.” While the specification is clear

   that items can be selected to provide additional detail or information on the item, the disputed term

   at issue is “selectably scalably” and the constituent term “scale” requires an adjustment in size and

   not necessarily detail. See col. 22, ll. 51–55. The Court notes that Plaintiff did not dispute this

   construction when offered as a preliminary construction at the claim construction hearing.

           The Court hereby construes the term “selectably scalably” to mean “capable of being

   chosen for adjustment in size.”




                                                      23
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 24 of 59 PageID #: 1812



          D. “a data field”

                      Plaintiff’s                                        Defendant’s
              Proposed Construction                                Proposed Construction
     “one or more fields that provide:                 “a field that provides information as to
                                                       whether the item is capable of being included
     (1) information as to whether the item’s          with other items in an executably selectable
     symbol, icon, or name is capable of being         menu that appears on the user’s computer dis-
     included with other items in an executably        play, whether it is to being included in the
     selectable menu that appears on the user’s        map displayed on the user’s computer, and, if
     computer display; and                             displayed, whether the item can be subse-
                                                       quently selected by a user to automatically
     (2) information as to whether the item is to      provide additional information about the item,
     be included in a map displayed on the user’s      and that also includes executable code for ani-
     computer, and, if displayed, whether the          mated icons or avatars.”
     item’s symbol, icon, or name can be subse-
     quently selected to provide additional infor-     If the Court does not adopt Apple’s proposed
     mation about the item”                            claim construction, this term is indefinite.

          (1) The Parties’ Positions

          Plaintiff contends that Judge Gilstrap’s prior construction on this term is accurate but ad-

   ditionally requests that the “a data field” should be construed to mean “one or more data fields.”

   See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief, at 17–18. Plaintiff argues that

   such a construction is appropriate because of the general claim construction rule that “a” means

   “one or more” and the specification generally teaches that information can be contained in “fields”

   and should not be limited to just a single field. See id.

          Defendant contends that the specification expressly defines each of the “field” terms, and

   thus the construction for each of the terms should follow the exact language in the specification.

   See, e.g., Dkt. No. 56, Defendant’s Responsive Claim Construction Brief, at 13–17. For the “data

   field” term, Defendant argues that the “full and complete” definition in the specification relied

   upon by Judge Gilstrap should be the construction for the term, instead of a “partial and incomplete

   construction.” Id. at 14. Defendant argues there is no reason to define the “data field” term based




                                                     24
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 25 of 59 PageID #: 1813



   on a first definitional sentence in the patent and ignore a second definitional sentence in the patent

   on the same term. Id. at 14–15. Defendant argues that the language “a data field” means that “at

   least one field” — by itself — must qualify as a data field, not that multiple fields may be combined

   together to form the claimed data field. Id. at 16.

          In its Reply, Plaintiff argues that the general rule for “a” means that “one or more” fields

   is appropriate, and that Defendant has not shown a reason for disregarding this rule. See, e.g., Dkt.

   No. 58, Plaintiff’s Reply Claim Construction Brief, at 4.

          (2) Analysis

          Both of the parties propose a construction for the “data field” term. In the BP America case,

   the prior parties disputed the term and Judge Gilstrap construed the term (based on express lan-

   guage in the specification) to mean “a field that provides: (1) information as to whether the item’s

   symbol, icon, or name is capable of being included with other items in an executably selectable

   menu that appears on the user’s computer display; and (2) information as to whether the item is to

   be included in a map displayed on the user’s computer, and, if displayed, whether the item’s sym-

   bol, icon, or name can be subsequently selected to provide additional information about the item.”

   See BP America Order at 29. In this case, the parties dispute (1) whether “data field” should include

   a more complete definition as found in the specification, and (2) whether “a data field” should

   mean “one or more” data fields. For the reasons detailed below, this Court finds that Judge Gil-

   strap’s original construction is appropriate and rejects both parties’ attempts to add additional lim-

   itations and/or modify the original construction.

          Claim 11 requires “searching each of one or more unique mappable information code se-

   quences, … [wherein] each of said code sequences includes an item reference field, a name field,

   a location field including said geographical coordinates, and a data field.”



                                                    25
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 26 of 59 PageID #: 1814



          FIG. 12 is a diagram showing a mappable hypertext code sequence, with individual map-

   pable hypertext items. See ’956 patent, col. 11, ll. 23–26. In particular, FIG. 12 shows mappable

   hypertext code 29 consisting of element item reference 29a, identifier 29b, location 29c, and data

   type 29d. Id. at col. 21, ll. 51–54. The ’956 patent provides a description of each of these items.

   See, e.g., id. at col. 22, ll. 1–32. Each of these four separate items is claimed in claim 11. Both

   parties agree that element data type 29d refers to the claimed “data field” term. Referring to the

   “data field” term, the specification provides a full description of the term:

                  [1] Element data type 29d provides information as to whether the
                  item’s symbol, icon, or name is capable of being included with other
                  items in a executably selectable menu which appears to pop up, that
                  is, to quickly graphically appear adjacent to the icon or text item
                  which was executably selected by the user, on the user’s computer
                  display, whether it is to be included in the map displayed on user's
                  computer, and, if displayed, whether the item’s symbol, which may
                  be a standard display symbol which is resident in memory, including
                  storage, on user’s device, or the item name can be subsequently se-
                  lected by a user to automatically provide additional information
                  about the item, such as by enlarging the detail, called zooming in,
                  or, for example, as hypertext, in which the item name or symbol can
                  be selected or clicked on by a user to provide additional information.
                  [2] Data type 29d also includes executable code for animated icons
                  or avatars (graphic elements which represent their users in such a
                  display).

   ‘957 patent, col. 22, ll. 15–32 (numbering ([1], [2]) added). This specification citation includes a

   first sentence and a second sentence, denoted with the [1] and [2] placeholders in the above spec-

   ification citation. Both parties agree that the first sentence is a definition and/or limiting to the

   term, but disagree as to the effect of the second sentence.

          Judge Gilstrap ruled on this term in the BP America case. Judge Gilstrap found that a person

   of ordinary skill in the art would understand that the plain language of the claimed “data field” is




                                                    26
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 27 of 59 PageID #: 1815



   referring to the embodiment disclosed in the specification that describes four data fields. BP Amer-

   ica Order at 25–26. Judge Gilstrap also found that the patentee intended to limit the claimed “data

   field” to the disclosed embodiment. Id. at 26–27. Based on the specification at column 22, lines

   15–30, Judge Gilstrap found that a person of ordinary skill in the art would understand that the

   claimed data field is an element that provides:

                  (1) information as to whether the item’s symbol, icon, or name is
                  capable of being included with other items in an executably se-
                  lectable menu that appears on the user’s computer display; and

                  (2) information as to whether the item is to be included in a map
                  displayed on the user’s computer, and, if displayed, whether the
                  item’s symbol, icon, or name can be subsequently selected to pro-
                  vide additional information about the item.

   Id. at 27–28. Judge Gilstrap found that this construction of the term was consistent with the claim

   language, the specification, and the prosecution history. Id. at 28.

          The Court rejects Defendant’s arguments that the “data field” term should be further lim-

   ited by the second sentence in the specification relating to the “data field” term. In particular, the

   Court finds that the data field should not be limited to “executable code for animated icons or

   avatars.” First, the specification was fully analyzed by Judge Gilstrap in the BP America Order,

   and there is no reason to believe that the Court did not look at the complete disclosure in the

   specification relating to this term as part of his construction. In other words, if the Court thought

   that the additional phrase of “includes executable code for animated icons or avatars” was a nec-

   essary part of the construction, it would have actually included it in the construction. Second, the

   Court is not convinced that such a statement in the specification is a narrowing limitation to or a

   definitional statement of the term. Even if a patentee provides a meaning or definition to a term in

   the specification does not necessarily mean that each and every word in the specification related




                                                     27
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 28 of 59 PageID #: 1816



   to that term must be a limitation or part of the construction of the term. Defendant provides no

   argument why this additional phrase is a necessary part of the construction of the term besides the

   mere fact that it disclosed in the specification related to the defined “data field” term. In other

   words, Defendant simply argues that because the term is defined in the specification, each word in

   the specification must necessarily be a limiting definition. The Court disagrees with this argument.

   Here, it is clear that the phrase “includes executable code for animated icons or avatars” was not

   intended by the patentee to be a definitional statement to the “data field” term. It is not necessary

   for a full or complete understanding of the term. It is not related to any other limitation in the claim

   or the “data field” term itself. This is not a situation where the construction is a “partial” construc-

   tion of the term or that ignoring the additional disclosure in the specification would result in an

   “incomplete” construction for the term. At best, this second sentence is merely an embodiment in

   the specification that should not be imported into the claim term. See, e.g., Innova/Pure Water,

   381 F.3d at 1117. Further, the Court finds that by including such language in an additional sentence

   in the specification (“Data type 29d also includes …”), the patentee indicated that it was not to be

   part of the definitional meaning of the term, which was separately provided in the first sentence

   (see, e.g., col. 22, ll. 15–30). Overall, the Court rejects Defendant’s arguments that the “data field”

   term should be further limited by the specification and finds that Judge Gilstrap’s prior construc-

   tion to be a full and complete construction for this term.

          The Court rejects Plaintiff’s arguments that “a data field” should mean “one or more

   fields.” While there is a general rule in claim language that the article “a” may mean “one or more,”

   that does not change the claim language at issue here which requires “a data field.” In other words,

   the claim language very clearly recites “an item reference field,” “a name field,” “a location field,”




                                                     28
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 29 of 59 PageID #: 1817



   and “a data field.” Consistent with the claim language, the specification clearly discloses an em-

   bodiment (FIG. 12) which includes four separate and distinct fields. See, e.g., col. 22, ll. 1–30.

   While there may be more than one data field, or more fields than just a “data field” or the other

   claimed “fields,” this does not change the requirement in the claim and the specification that there

   must be “a [single] data field” that includes the construed limitations. The Court rejects Plaintiff’s

   apparent attempt to argue that multiple, distinct fields may be combined to satisfy the “a data field”

   limitation. This is contrary to the claim language and the specification. Further, the Court notes

   that Plaintiff’s argument was expressly rejected by the Court in a summary judgment order of

   noninfringement in the BP America case:

                  Plaintiff cites the familiar Baldwin rule that the indefinite article “a”
                  means “one or more.” See Baldwin Graphic Sys., Inc. v. Sibert, Inc.,
                  512 F.3d 1338, 1342 (Fed. Cir. 2008). Plaintiff misapplies this rule
                  here. A code sequence comprising “a” data field must include one
                  or more data fields — that is, one or more fields, each of which con-
                  tains all information necessary to be considered a “data field.” It is
                  not the case that the data field limitation should be read as a require-
                  ment that one or more fields, combined, may be considered to be a
                  data field if they contain adequate information.

   BP America case, Dkt. No. 553 at 3 (E.D. Tex. Jan. 7, 2014). The Court agrees that “a data field”

   should not be read as “one or more fields” combined.

          The Court hereby construes the term “a data field” to mean “a field that provides: (1)

   information as to whether the item’s symbol, icon, or name is capable of being included with

   other items in an executably selectable menu that appears on the user’s computer display;

   and (2) information as to whether the item is to be included in a map displayed on the user’s

   computer, and, if displayed, whether the item’s symbol, icon, or name can be subsequently

   selected to provide additional information about the item.”




                                                     29
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 30 of 59 PageID #: 1818



          E. “item reference field,” “name field,” and “location field”

           Term                  Plaintiff’s                        Defendant’s
                          Proposed Construction               Proposed Construction
     “item reference      No construction is nec- “a field that provides a code which determines
     field”               essary                  the ordering of a particular element in a dis-
                                                  play of a table of similar such items or within
                                                  a database of such information”
     “name field”         No construction is nec- “a field that provides the item’s name and, if
                          essary                  applicable, the location or address, which may
                                                  be a URL, of its additional information”
     “location field”     No construction is nec- “a field that provides geographical location, in
                          essary                  longitude and latitude or in reference to a
                                                  given feature”

          Each of these “field” terms is grouped together based on similar analysis by the parties.

          (1) The Parties’ Positions

          Plaintiff contends that each of the “field” terms (besides a “data field”) should have its

   plain and ordinary meaning. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief,

   at 21–24. Plaintiff argues that the terms are used in the claims consistent with their plain meaning

   and are readily understandable by a jury, making a construction unnecessary. Id. at 21. Plaintiff

   argues that Defendant’s constructions impermissibly add limitations into the well-understood

   claim terms. Id. Plaintiff argues that there was no lexicographical definition for these terms in the

   specification. Id. at 22. For the “item reference field” term, Plaintiff argues that the plain language

   indicates simply that the “field” must be one that provides a reference to the “item.” Id. For the

   “name field” term, Plaintiff argues that the plain language indicates that the field provides a refer-

   ence to the item’s name, but not that it must include a URL of the item. Id. at 23. For the “location

   field” term, Plaintiff argues that the plain language indicates that it is simply the geographical

   location of the item, but need not require longitude and latitude information. Id.




                                                     30
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 31 of 59 PageID #: 1819



          According to Defendant, the specification expressly defines each of the “field” terms, and

   thus the construction for each of the terms should follow the exact language in the specification.

   See, e.g., Dkt. No. 56, Defendant’s Responsive Claim Construction Brief, at 13. Defendant argues

   that the patent explicitly defined each of these terms and provides language identical to the con-

   struction that it proposes. Id. at 17–20. Defendant argues that Plaintiff provides no good reason as

   to why the definitions from the specification should not be adopted. See id.

          In its Reply, Plaintiff argues that nothing in the patent suggests that these terms were spe-

   cifically limited or defined other than their plain and ordinary meaning. See, e.g., Dkt. No. 58,

   Plaintiff’s Reply Claim Construction Brief, at 5–7. Plaintiff argue that Defendant’s constructions

   impermissibly rely on embodiments. See id.

          (2) Analysis

          For the “item reference field,” “name field,” and “location field” terms, the parties dispute

   whether a plain and ordinary meaning is appropriate for the terms. In particular, the parties dispute

   whether the ’956 patent provides lexicographical definitions for each of these terms, similar to the

   “data field” term. The prior claim construction orders have not specifically addressed or construed

   these terms.

          Claim 11 requires “searching each of one or more unique mappable information code se-

   quences, . . . [wherein] each of said code sequences includes an item reference field, a name field,

   a location field including said geographical coordinates, and a data field.”

          FIG. 12 is a diagram showing a mappable hypertext code sequence, with individual map-

   pable hypertext items. See ’956 patent, col. 11, ll. 23–26. In particular, FIG. 12 shows mappable

   hypertext code 29 consisting of element item reference 29a, identifier 29b, location 29c, and data

   type 29d. Id. at col. 21, ll. 51–54. The ’956 patent provides a description of each of these items.



                                                    31
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 32 of 59 PageID #: 1820



   See, e.g., id. at col. 22, ll. 1–30. Each of these four separate items is claimed in claim 11. The

   parties agree that the four fields in claim 11 are described by the embodiment disclosed in relation

   to FIG. 12 but disagree whether the statements as to each of the fields act as lexicographical defi-

   nitions to the terms.

          The specification teaches that each of the “item reference field,” “name field,” and “loca-

   tion field” have particular meanings:

                  Element item reference 29a is a code which determines the order-
                  ing of a particular element in a display of a table of similar such
                  items or within a database of such information.

                  For example, should code 29 refer to a merchant desiring out-of-
                  order placement of the merchant's information in an ordered display
                  of similar information, item reference 29a would be appropriately
                  changed to automatically provide the out-of-order placement on a
                  user’s display of such information. Element identifier 29b provides
                  the mapped item’s name and, if applicable, the location or address,
                  which may be a URL, of its additional information. Element loca-
                  tion 29c provides the item's geographical location, in longitude and
                  latitude or in reference to a given feature which the element location
                  provides.

   ’956 patent, col. 22, ll. 1–15 (emphasis added). Defendant’s proposed constructions adopt the lan-

   guage straight from the specification, while Plaintiff argues that there is no lexicographical defi-

   nition and the terms should simply have their plain and ordinary meaning.

          Phillips makes clear that a patentee may give a special definition to a term that differs from

   the plain and ordinary meaning of that term:

                  Consistent with that general principle, our cases recognize that the
                  specification may reveal a special definition given to a claim term
                  by the patentee that differs from the meaning it would otherwise
                  possess. In such cases, the inventor’s lexicography governs. In other
                  cases, the specification may reveal an intentional disclaimer, or dis-
                  avowal, of claim scope by the inventor. In that instance as well, the
                  inventor has dictated the correct claim scope, and the inventor’s in-
                  tention, as expressed in the specification, is regarded as dispositive.



                                                    32
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 33 of 59 PageID #: 1821



   Phillips, 415 F.3d at 1316 (internal citations omitted). Thus, “[w]hen a patentee explicitly defines

   a claim term in the patent specification, the patentee’s definition controls.” Martek Biosciences

   Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1380 (Fed. Cir. 2009) (citation omitted). “To act as its

   own lexicographer, a patentee must ‘clearly set forth a definition of the disputed claim term’ other

   than its plain and ordinary meaning.” Thorner v. Sony Computer Entertainment America LLC, 669

   F.3d 1362, 1365 (Fed. Cir. 2012) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359,

   1366 (Fed. Cir. 2002)).

           The prior claim construction orders on the ’956 patent have not specifically construed these

   terms. However, Judge Gilstrap discussed these “field” terms in relation to the analysis and con-

   struction of the related “data field” term. See BP America Order at 26–28. In particular, he found

   that one of skill in the art would recognize that claim 11 is directed to the embodiment disclosed

   in the specification related to FIG. 12. See id. He also found that the first three claimed fields in

   claim 11 — “item reference field,” the “name field,” and “location field” — match the first three

   fields described in the specification. Id. at 26, note 6.

           The Court agrees with Judge Gilstrap that the claimed “fields” terms match the “fields”

   described in the specification in FIG. 12 and at col. 22, ll. 1–30. Having reviewed the claim lan-

   guage, the specification, and the prosecution history, the Court finds that a person of ordinary skill

   in the art would understand that the patentee intended to limit the claimed “fields” terms to the

   embodiment disclosed in the specification. However, the fact that a term is limited by the specifi-

   cation does not necessarily mean that each and every word in the specification related to that term

   should be part of a construction of the term in dispute.

           Regarding the claim term “item reference field,” the specification teaches that “element

   item reference 29a is a code which determines the ordering of a particular element in a display of



                                                      33
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 34 of 59 PageID #: 1822



   a table of similar such items or within a database of such information.” ’956 patent, col. 22, ll. 1–

   4 (emphasis added). On balance, the Court finds that the patentee intended to limit the “item ref-

   erence field” term to the description in the specification on this term. In this instance, the Court

   places a strong emphasis on the use of “is” in the specification (“element item reference 29a is a

   code . . .”). This is not a term that is readily understood or has a plain and ordinary meaning.

   Further, outside of this context, the “item reference field” has no meaning to one of skill in the art,

   nor has Plaintiff argued that one of skill in the art would understand the “item reference field” term

   to be a well understood term. Indeed, Plaintiff’s plain meaning construction simply rearranges the

   disputed term’s words and contends that a “field” must be one that provides a “reference” to the

   “item.” See Dkt. No. 54 at 22. The Court finds that Plaintiff’s plain meaning construction, besides

   being entirely divorced from the intrinsic record, provides no meaningful description to this term,

   as any field must necessarily “refer” to the item. On balance, the Court finds that Defendant’s

   construction for this term — based on the specification — is appropriate.

           Regarding the claim term “name field,” the specification teaches that “element identifier

   29b provides the mapped item’s name and, if applicable, the location or address, which may be a

   URL, of its additional information.” ’956 patent, col. 22, ll. 10–12 (emphasis added). On balance,

   the Court finds that such a statement is not a lexicographical definition of the term. First, the claim

   term is “name field” and not “identifier field” as used in the specification. Thus, the reference in

   the specification to “identifier” may not necessarily be limiting to the differently claimed “name”

   field. Second, in this instance, the Court places a strong emphasis on the use of “provides” in the

   specification (“element identifier 29b provides …”). The Court is not convinced that the word

   “provides” indicates an intent by the patentee to provide a specific lexicographical definition for

   this term. Third, on its face, the term “name field” is readily understood and has a plain meaning



                                                     34
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 35 of 59 PageID #: 1823



   to one of skill in the art, which is consistent with the specification. In other words, the specifica-

   tion’s treatment of the term is consistent with the plain and ordinary meaning of the term (e.g., a

   reference to the item’s name). Overall, the Court finds that the patentee did not intend a lexico-

   graphical definition to the “name field” term separate from a plain and ordinary meaning. How-

   ever, the Court concludes that a construction would be helpful to this term. The Court finds that

   the phrase “a field that provides the item’s name” is appropriate based on the intrinsic record and

   the plain and ordinary meaning of the term.

           Regarding the claim term “location field,” the specification teaches that “element location

   29c provides the item’s geographical location, in longitude and latitude or in reference to a given

   feature which the element location provides.” ’956 patent, col. 22, ll. 12–15 (emphasis added). On

   balance, the Court finds that such a statement is not a lexicographical definition of the term. First,

   in this instance, the Court places a strong emphasis on the use of “provides” in the specification

   (“element location 29c provides …”). The Court is not convinced that the word “provides” indi-

   cates an intent by the patentee to provide a specific lexicographical definition for this term. Second,

   the claim language already requires the “location field” to have “geographical coordinates” of the

   item. To the extent the patentee wanted to specifically claim how the geographical coordinates

   were to be limited, he could have easily done so in the claims. Third, on its face, the term “location

   field” is readily understood and has a plain meaning to one of skill in the art, which is consistent

   with the specification. In other words, the specification’s treatment of the term is consistent with

   the plain and ordinary meaning of the term (e.g., a reference to the item’s location). Overall, the

   Court finds that the patentee did not intend a lexicographical definition to the “location field” term

   separate from a plain and ordinary meaning. However, the Court finds that a construction would




                                                     35
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 36 of 59 PageID #: 1824



   be helpful to this term. The Court finds that the phrase “a field that provides the item’s geograph-

   ical location” is appropriate based on the intrinsic record and the plain and ordinary meaning of

   the term.

          On balance, and as detailed above, the Court finds that a construction of these terms would

   help the jury and resolve the parties’ disputes as to the meaning of these terms. The Court rejects

   Plaintiff’s arguments that a simple plain and ordinary construction is appropriate.

          The Court hereby construes the term “item reference field” to mean “a field that provides

   a code which determines the ordering of a particular element in a display of a table of similar

   such items or within a database of such information.”

          The Court hereby construes the term “name field” to mean “a field that provides the

   item’s name.”

          The Court hereby construes the term “location field” to mean “a field that provides the

   item’s geographical location.”

          F. “displaying”

                     Plaintiff’s                                      Defendant’s
              Proposed Construction                             Proposed Construction
     “said computer causing to appear”                No construction required.


          (1) The Parties’ Positions

          Plaintiff argues that the relevant claim language requires the computer to perform the step

   and not a user. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief, at 14–15.

   Plaintiff argues that the specification confirms its construction, which should be adopted to clarify

   the “displaying” step is performed by the computer.” Id. Plaintiff argues that Judge Folsom and

   Judge Gilstrap have previously ruled that the term “displaying” means “said computer causing to




                                                    36
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 37 of 59 PageID #: 1825



   appear.” Id. Plaintiff argues that Defendant’s construction does not provide any guidance as to

   who or what is performing the “displaying” step. Id. at 15.

          Defendant argues that Plaintiff’s construction seeks to resolve a dispute that does not exist.

   See, e.g., Dkt. No. 56, Defendant’s Responsive Claim Construction Brief, at 20–21. Defendant

   argues the parties have already agreed that the same computer performs all steps of the asserted

   claim, and thus there is no dispute that the same computer must perform each of the individual

   “searching,” “converting,” and “displaying” steps. Id. at 21. Thus, Plaintiff’s construction is un-

   necessary and should be rejected. Id.

          In its Reply, Plaintiff argues that because Defendant does not agree to Plaintiff’s construc-

   tion, there is some dispute regarding this term. See, e.g., Dkt. No. 58, Plaintiff’s Reply Claim

   Construction Brief, at 7. Plaintiff argues that the intrinsic record supports its construction that the

   computer “causes” the step of displaying. Id.

          (2) Analysis

          The parties dispute whether a plain and ordinary meaning applies to this term, and in par-

   ticular whether any construction is needed at all. In the Aaron Brothers case, the parties disputed

   whether the term had its plain and ordinary meaning or whether it meant “causing to appear.”

   Judge Folsom construed the term to mean “said computer causing to appear.” See Aaron Brothers

   Order at 20–21. Likewise, in the BP America case, the parties disputed whether the term had its

   plain and ordinary meaning or whether it meant “causing to appear.” Judge Gilstrap construed the

   term to mean “said computer causing to appear.” See BP America Order at 44. Plaintiff’s proposed

   construction is the same as previously construed by both Judge Folsom and Judge Gilstrap.

          As an initial note, Defendant does not challenge the construction proposed by Plaintiff, but

   merely states that a construction is not necessary. On balance, the Court finds that the parties have



                                                     37
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 38 of 59 PageID #: 1826



   a dispute over the proper scope of the claim language that must be resolved by the Court. For the

   reasons detailed below, this Court finds that Plaintiff’s proposed construction is appropriate for

   this term.

          The term “displaying” appears in element “c” of claim 11 in the phrase “displaying selec-

   tably scalably said items on said computer whereby said user may quickly receive and display

   timely situation information.” It is clear from the claim language that the items and information

   are displayed to a user on the computer.

          The specification has numerous disclosures that the computer causes the displaying step

   and not the user. For example, the specification discloses “graphically displaying on the user’s

   display symbols and text appropriately relating to the [mappable hypertext] items.” See ’956 patent

   at col. 21, ll. 63–64. The specification further discloses that “it is desirable that the form factor of

   the situation information device provide a usefully large display or graphical display unit (GDU).”

   Id. at col. 5, ll. 48–50. In one embodiment, the specification discloses that “a menu of available

   lists are caused to appear on [a] device display…” Id. at col. 25, ll. 18–21. In another embodiment,

   the specification discloses when “the user’s location … approaches within a selectable distance …

   proximate station banner [] appears on [the] display …” Id. at col. 13, ll. 30–33. The specification

   uses similar descriptions to teach other embodiments. See id. at col. 16, l. 30; col. 19, ll. 28–32;

   col. 22, ll. 18–22. Thus, the claim language is consistent with the specification in that displaying

   is performed by the computer.

          The Court finds that the best reading of this term in light of the intrinsic record as a whole

   is that the computer does the “displaying” of the items. Again, the Court notes that Defendant does

   not challenge the construction proposed by Plaintiff, but merely states that a construction is not




                                                     38
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 39 of 59 PageID #: 1827



   necessary. Further, the Court notes that the parties have agreed in this case that the same computer

   performs all steps of the asserted claim.

          The Court hereby construes the term “displaying” to mean “said computer causing to

   appear.”

          G. “optionally executably selected by said user to provide additional of said situation
             information”

                     Plaintiff’s                                     Defendant’s
             Proposed Construction                            Proposed Construction
     “displayed in a manner that permits the    additional of said situation information: “new infor-
     user to select the item so as to provide   mation transmitted from the service provider.”
     additional situation information about
     the item”                                  The remainder of this phrase does not require con-
                                                struction. If the Court does not adopt Apple’s pro-
                                                posed claim construction, this term is indefinite.

          (1) The Parties’ Positions

          Plaintiff contends that the construction agreed to by parties in prior litigation is accurate

   and that Defendant’s construction imports impermissible limitations. See, e.g., Dkt. No. 54, Plain-

   tiff’s Opening Claim Construction Brief, at 18–20. Plaintiff argues that neither the claims nor the

   specification requires the information to be “new information” or provided from the “service pro-

   vider.” Id. Plaintiff argues that Defendant’s construction includes impermissible limitations to non-

   limiting embodiments in the specification. Id. at 20.

          Defendant argues that its construction gives meaning to all of the terms in the claim. See,

   e.g., Dkt. No. 56, Defendant’s Responsive Claim Construction Brief, at 21. Defendant argues that

   the claim language requires additional of the same situation information that was already received

   and displayed, and the specification teaches that it is “new information transmitted from the service

   provider.” Id. at 21–22. Defendant argues that Plaintiff’s construction is contrary to the claims and




                                                    39
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 40 of 59 PageID #: 1828



   the specification and would render the “said” term in the claim a nullity. Id. at 22. Defendant also

   contends that without a requirement that the additional of said information be new information

   transmitted by a service provider, the claim is indefinite. Id. at 23.

          In its Reply, Plaintiff argues that the use of “said” in the claim indicates the correct con-

   struction is “additional information” of the situation information and not “new information.” See,

   e.g., Dkt. No. 58, Plaintiff’s Reply Claim Construction Brief, at 8. Plaintiff argues that it is unclear

   what is meant by Defendant’s use of the word “new.” Id.

          (2) Analysis

          Both parties propose a construction for the phrase “optionally executably selected by said

   user to provide additional of said situation information.” In the Aaron Brothers case, the parties

   disputed the meaning of the term and Judge Folsom construed the term to mean “displayed in a

   manner that permits the user to select the item so as to provide additional situation information

   about the item.” See Aaron Brothers Order at 23–24. In the BP America case, the parties agreed

   that the term be construed to have the same meaning as provided by Judge Folsom. See BP America

   Order at 11. Plaintiff’s proposed construction is the same as previously agreed to by the prior

   parties and the same construction provided by Judge Folsom. Here, the parties’ dispute is focused

   on whether the phrase requires “new information” provided by the “service provider.” For the

   reasons detailed below, this Court finds that Plaintiff’s proposed construction is appropriate for

   this term.

          Step (c) of claim 11 is reproduced

                  displaying selectably scalably said items on said computer whereby
                  said user may quickly receive and display timely situation infor-
                  mation mapped in the context of spatial information, including ap-
                  propriate to a geographical or other area, in which said mappable




                                                     40
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 41 of 59 PageID #: 1829



                  hypertext items are quickly received, mapped, and optionally exe-
                  cutably selected by said user to provide additional of said situa-
                  tion information or received, stored, and transmitted by a provider
                  of said situation information.

   (emphasis added). On its face, the claim does not require “additional of said situation information”

   to be provided by a “service provider.” The disjunctive “or” provides that hypertext items may be

   (1) “received, mapped, and optionally executably selected by said user …” or (2) “received, stored,

   and transmitted by a provider of said situation information.” Thus, the service provider limitation

   applies only to the “received, stored, and transmitted” clause and not the prior “received, mapped,

   and optionally executably selected by said user …” clause. Likewise, the use of “said situation

   information” in the disputed term refers to the previously recited “timely situation information” in

   the claim. Further, such a reading of the claim is consistent with the prior rulings as to the con-

   struction of step (c) of claim 11.

          The specification teaches that the mappable hypertext items can be selected to access ad-

   ditional information:

                  A computer memory organized to include mappable hypertext code
                  sequence 29 in FIG. 12 provides for rapid display of mappable in-
                  formation items, including map features, information sources,
                  names, menus, and lists, certain of which may be executably se-
                  lected by a user in order to display additional information related to
                  any of such items, called a hypertext element, by receiving new in-
                  formation transmitted from the service provider.

   ’956 patent, col. 21, ll. 55–62 (emphasis added). Defendant’s construction is based on this portion

   of the specification, and it argues that other specification citations are not relevant to the claim

   language. However, other portions of the specification teach that “additional of said situation in-

   formation” need not be “new.” For example, the specification discloses an embodiment that, in

   relation to FIG. 2, symbol 6a “can be a mappable hypertext item that the user may executably




                                                   41
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 42 of 59 PageID #: 1830



   select in order to receive additional information or execute computer code associated with it as

   described in FIG. 12 below.” ’956 patent at col. 12, ll. 27–30 (emphasis added). The specification

   also discloses multiple examples where a mappable hypertext item “may be executably selected

   by user to provide additional information or execute computer code as described in FIG. 12 be-

   low.” Id. at col. 13, ll. 34–37 (emphasis added); see also col. 15, ll. 4–6. The specification also

   discloses that the mappable hypertext item “can be subsequently selected by a user to automatically

   provide additional information about the item, such as by enlarging the detail, called zooming in,

   or, for example, as hypertext, in which the item name or symbol can be selected or clicked on by

   a user to provide additional information.” Id. at col. 22, ll. 25–30 (emphasis added). These other

   specification citations clearly do not require the additional information to be “new information

   transmitted from the service provider.”

          The Court rejects Defendant’s arguments on this term. On balance, the Court finds that the

   most appropriate construction for the phrase, based on the surrounding claim language and the

   specification, to be “displayed in a manner that permits the user to select the item so as to provide

   additional situation information about the item.” Further, the Court finds support in the intrinsic

   record for Plaintiff’s proposal that “additional of said situation information” simply means “addi-

   tional situation information about the item.” The Court rejects Defendant’s arguments that the

   limitation is limited to “new information” or information “transmitted from the service provider.”

   Had the patentee wanted to limit the claim to “new” information, he could have easily done so. At

   best, the Court finds that the examples in the specification relied upon by Plaintiff are non-limiting

   embodiments of the invention that should not be imported into the claims. The Federal Circuit has

   consistently held that “particular embodiments appearing in the written description will not be

   used to limit claim language that has broader effect.” Innova/Pure Water, 381 F.3d at 1117. Even



                                                    42
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 43 of 59 PageID #: 1831



   where a patent describes only a single embodiment, absent a “clear intention to limit the claim

   scope,” it is improper to limit the scope of otherwise broad claim language by resorting to a pa-

   tent’s specification. Id.; see also Liebel-Flarsheim, 358 F.3d at 906; Comark, 156 F.3d at 1187;

   Arlington, 632 F.3d at 1254; Phillips, 415 F.3d at 1323. Further, the Court notes that this ruling

   is consistent with Judge Folsom’s construction of this term in the Aaron Brothers case, as well as

   the agreement by the parties in the BP America case.

           The Court hereby construes the term “optionally executably selected by said user to pro-

   vide additional of said situation information” to mean “displayed in a manner that permits

   the user to select the item so as to provide additional situation information about the item.”

           H. “converting said coordinates to an appropriately proportionate representation”

                                Plaintiff’s                                        Defendant’s
                          Proposed Construction                             Proposed Construction
     “using the geographical coordinates associated with the item         Indefinite
     to determine the location of the display of a representation of
     the item, which has a size, quantity, or degree that is appro-
     priate in relation to something else”

           (1) The Parties’ Positions

           Plaintiff argues that Judge Gilstrap construed the phrase and found that its meaning was

   clear to one of skill in the art and that Defendant’s indefiniteness position is unsupported and

   should be rejected. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief, at 25.

   Plaintiff argues that his construction needs clarification because it did not capture all of the Court’s

   findings. Id. at 25–27. In particular, Plaintiff argues that the prior construction did not provide

   clear guidance as to what is meant by an “appropriately scaled representation” of the item. Id. at

   27. Plaintiff contends that its proposed construction resolves any ambiguity in the prior construc-

   tion by adopting the specific findings by the Court presented in the prior order. See id. at 25–28.




                                                     43
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 44 of 59 PageID #: 1832



           Defendant contends that the term is indefinite because the claim uses the words “convert-

   ing” and “proportionate” in inconsistent and irreconcilable ways. See, e.g., Dkt. No. 56, Defend-

   ant’s Responsive Claim Construction Brief, at 23–27. Defendant argues that there are at least three

   possible interpretations of the “converting” phrase, and none are clearly either more nor less cor-

   rect, and thus the term is indefinite. See id. Defendant argues that if “converting” is given its plain

   and ordinary meaning, it is inconsistent with the rest of claim 11. Id. at 24. According to Defendant,

   if the construction focuses on the term “proportionate,” there is no intrinsic support for the “con-

   verting” limitation to convert a single point or single set of coordinates to a “proportionate repre-

   sentation.” Id. at 25. Defendant also argues that if “proportionate” is given its plain and ordinary

   meaning, it is inconsistent with a plain meaning approach to the “conversion” term, but there is

   nothing in the specification that redefines “conversion” to mean “determining the location of.” Id.

   at 25–26. Defendant argues that because a person of skill in the relevant art would have faced

   multiple potential constructions of the “converting” term and because there is no way to decide

   which option is correct, the term is indefinite. See id. at 26–27. According to Defendant, Plaintiff’s

   construction may seek to merely “clarify” the BP America construction, but it is a very different

   construction that seeks to determine where to place the item regardless of how it is generated. See

   id. at 25, note 8.

           In its Reply, Plaintiff contends that Defendant’s indefiniteness arguments should be re-

   jected. See, e.g., Dkt. No. 58, Plaintiff’s Reply Claim Construction Brief, at 8–9. Plaintiff argues

   that Defendant’s indefiniteness arguments impermissibly dissect different terms into separate seg-

   ments without the context of the claim as a whole. Id. Plaintiff argues that the disputed term, when

   read in the entire context, is definite based on the clarification presented by its proposed construc-

   tion. Id.



                                                     44
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 45 of 59 PageID #: 1833



          (2) Analysis

          The parties dispute whether the term is indefinite. Plaintiff’s proposed construction is a

   modification to the construction provided in the BP America case, while Defendant contends that

   the term is indefinite. For the reasons detailed below, this Court finds that the term is not indefinite

   and modifies the prior construction to address the new issues raised by the parties in this case.

          Step (b) of claim 11 recites “converting said coordinates to an appropriately proportionate

   representation on said computer.” In the BP America case, the parties disputed the meaning of the

   term and the Court construed the term to mean “using the geographical coordinates associated with

   the item to generate an appropriately scaled representation of the item, which is capable of being

   displayed.” See BP America Order at 42. The Court made the following findings:

                  It is clear from the intrinsic evidence that the coordinates are not the
                  item, but instead are associated with an item to provide the geo-
                  graphical location of the item.

                                                    ***

                  [T]he the plain language of the claim requires that the geographical
                  coordinates are associated with a particular mappable hypertext
                  item.

                                                    ***

                  Defendants contend that the term “proportionate” means “having the
                  correct relationship in size, quantity, or degree to something else.”
                  [] (defining “proportionate” as “proportional” and thus “correspond-
                  ing in size, degree, or intensity”). The Court finds that these defini-
                  tions are consistent with the intrinsic evidence. Thus, in the context
                  of the ’956 Patent, the term “proportionate” indicates that the
                  claimed representation should have a size, quantity, or degree that is
                  scaled (i.e., “appropriate”) in relation to something else.

                                                    ***

                  [Step c] uses the geographical coordinates associated with the item
                  to generate a representation of the item that is capable of being




                                                     45
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 46 of 59 PageID #: 1834



                  mapped and appropriately scaled in size or detail (i.e., “appropri-
                  ately proportionate”).

                                                   ***

                  The disputed “converting …” step is referring to providing the geo-
                  graphical coordinates associated with an item so that an appropri-
                  ately scaled representation of the item is capable of being shown on
                  a display.

                                                   ***

                  [T]he Court finds that the coordinates are associated with an item
                  and are used to generate an appropriately scaled representation of
                  the item, which is then capable of being shown on a display.

                                                   ***

                  One of ordinary skill in the art would understand that the “unique
                  mappable information code sequences,” which includes the “geo-
                  graphic coordinates” associated with an item, enable the code to de-
                  termine “a measurably appropriate relation to other such items of
                  geographical features shown on the display.” ’956 Patent at 21:65–
                  67. In other words, the “coordinates” are neither converted “into an
                  appropriately proportionate representation of the coordinates” as
                  Plaintiff contends, nor converted into “an appropriately scaled rep-
                  resentation of the item” as Defendants contend. Instead, the coordi-
                  nates are associated with an item and used to generate an appropri-
                  ately scaled representation of the item, which is capable of being
                  displayed.

   BP America Order at 39–42.

          Plaintiff argues that this construction requires modification because it does not provide

   clear guidance as to what an “appropriately scaled representation” of the item is. In particular,

   Plaintiff argues that the construction requires clarification because it “does not capture the Court’s

   findings (1) that the coordinates are used to determine the location of the display of a representation

   of the item and (2) that an “appropriately scaled representation of the item” has a size, quantity, or

   degree that is appropriate in relation to something else.” See Dkt. No. 54 at 25–26. Defendant

   argues that there are at least three possible interpretations of the “converting” phrase, none are



                                                     46
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 47 of 59 PageID #: 1835



   clearly more or less correct, and thus the term is indefinite. See Dkt. No. 56 at 23–27. Both of the

   parties’ arguments recognize that the prior construction needs clarification to resolve the dispute

   between the present parties.

             The specification teaches that the mappable hypertext items are displayed to scale on the

   map:

                    A computer memory organized to include mappable hypertext code
                    sequence 29 in FIG. 12 provides for rapid display of mappable in-
                    formation items, including map features, information sources,
                    names, menus, and lists, certain of which may be executably se-
                    lected by a user in order to display additional information related to
                    any of such items, called a hypertext element, by receiving new in-
                    formation transmitted from the service provider. Additionally, code
                    29 provides for graphically displaying on the user’s display symbols
                    and text appropriately relating to the items and in a manner which
                    shows each item in a measurably appropriate relation to other
                    such items of geographical features shown on the display in an
                    information sequence of data elements.

                                                    ***

                    All the aforementioned items are displayed according to their ge-
                    ographic locations in the scale of the area to be viewed on the
                    display, which area to be viewed is selectable and may be zoomed
                    in or out, for example, along with user’s location symbol 6r.

   ’956 patent, col. 21, ll. 55–67; col. 22, ll. 51–55 (emphasis added).

             As an initial matter, the Court notes that Plaintiff’s proposed construction is inconsistent

   with the Court’s prior construction. In particular, Plaintiff’s construction seeks to change that con-

   struction from “using the geographical coordinates . . . to generate an appropriately scaled repre-

   sentation . . .” to an entirely different construction of “using the geographical coordinates . . . to

   determine the location of the display . . . .” Such a construction is inconsistent with the intrinsic

   record.




                                                     47
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 48 of 59 PageID #: 1836



          As mentioned above, this Court previously construed the term to mean “using the geo-

   graphical coordinates associated with the item to generate an appropriately scaled representation

   of the item, which is capable of being displayed.” BP America Order at 42. The Court found that

   the term “proportionate” meant “having the correct relationship in size, quantity, or degree to

   something else.” BP America Order at 40. The Court finds that this definition of “proportionate”

   is consistent with the intrinsic record. Likewise, the specification teaches that the mappable hyper-

   text items may be appropriately displayed in a “measurably appropriate relation to other such items

   of geographical features.” ’956 patent, col. 21, ll. 63–67. On balance, the Court finds that the most

   appropriate construction for the phrase “appropriately scaled representation” is “an appropriate

   representation [of the item] that is appropriately scaled in size in relation to other such items of

   geographical features displayed.” This is well supported in the intrinsic record.

          The Court proposed the following phrase as a preliminary construction at the claim con-

   struction hearing: “using the geographical coordinates associated with the item to generate an ap-

   propriate representation of the item that is appropriately scaled in size, quantity, or degree in rela-

   tion to other such items of geographical features displayed.” During the claim construction hear-

   ing, both parties largely agreed to the Court’s preliminary construction. In other words, this pre-

   liminary construction resolved the disputes between the parties as to this term and was generally

   agreed to by the parties. However, Defendant suggested that the phrase “size, quantity, or degree”

   should be limited to just “size,” while Plaintiff agreed that the word “degree” should be removed

   but preferred to keep the term “quantity” in the construction. On balance, the Court is not con-

   vinced that the words “quantity” and “degree” are necessary or appropriate to the term’s construc-

   tion based on the intrinsic record. Instead, the Court finds that the phrase “scaled in size” is most




                                                     48
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 49 of 59 PageID #: 1837



   appropriate based on the intrinsic record, which is also consistent with the “size” limitation in the

   separately construed “selectably scalably” term.

          Thus, the Court rejects Defendant’s arguments that the term is indefinite. Rather than look-

   ing at the intrinsic record and the disputed term in context of the entire claim, Defendant argues

   various constituent terms separately without proper context in the claim and the intrinsic record.

   Based in part on the findings made earlier and the analysis contained herein, the Court finds that

   there is no dispute that one of ordinary skill in the art would understand with “reasonable certainty”

   the scope of the invention and the bounds of the claims. Accordingly, pursuant to the Supreme

   Court’s holding in Nautilus, the Court rejects Defendant’s arguments that the claim when “read in

   light of the specification delineating the patent, and the prosecution history, fail[s] to inform, with

   reasonable certainty, those skilled in the art about the scope of the invention.” The Court therefore

   finds that Defendant has failed to prove by clear and convincing evidence that the claimed phrase

   is indefinite. The Court also notes that Defendant generally stood on its briefing and did not present

   substantial argument at the claim construction hearing other than the issues discussed above.

          The Court hereby construes the term “converting said coordinates to an appropriately

   proportionate representation” to mean “using the geographical coordinates associated with

   the item to generate an appropriate representation of the item that is appropriately scaled

   in size in relation to other such items of geographical features displayed.”




                                                     49
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 50 of 59 PageID #: 1838



          I. Step (c) of claim 11 — “displaying selectably scalably said items . . .”

                                Plaintiff’s                                      Defendant’s
                         Proposed Construction                              Proposed Construction
     “displaying selectably scalably said items on said computer,         Indefinite

     whereby said user may, quickly, receive and display timely sit-
     uation information mapped in the context of spatial infor-
     mation, including spatial information appropriate to a geo-
     graphical or other area, and

     whereby said mappable hypertext items are, quickly, either:
     (1) received, mapped, and optionally executably selected by
     said user to provide additional of said situation information; or
     (2) received by a provider of said situation information, stored
     by a provider of said situation information, and transmitted by a
     provider of said situation information”

          (1) The Parties’ Positions

          Plaintiff contends that the phrase is not indefinite because the Court has construed the

   phrase twice already. See, e.g., Dkt. No. 54, Plaintiff’s Opening Claim Construction Brief, at 28–

   30. Plaintiff argues that one of skill in the art would understand the scope of the claim based on

   the Court’s prior constructions. See id. Regarding the “quickly” terms, Plaintiff argues that the

   term “quickly” modifies receiving of timely situation information and mappable hypertext items,

   and the speed at which information is provided is based on the corresponding application of the

   invention. Id. Plaintiff argues that the exact rate at which information is received will vary and is

   not relevant to understanding step (c) of claim 11. Id. at 30.

          According to Defendant, the reference to “quickly” is a term of degree, and because there

   are no boundaries in the specification as to what is meant by the term, it is wholly subjective and

   thus indefinite. See, e.g., Dkt. No. 56, Defendant’s Responsive Claim Construction Brief, at 27.

   Defendant argues the case law for indefiniteness has changed since Judge Folsom’s findings, re-

   quiring a separate analysis by this Court. Id. at 28. Defendant argues that “quickly” applies to both



                                                    50
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 51 of 59 PageID #: 1839



   computer actions (“received” and “mapped”) as well as a user action (“selected”). Id. Defendant

   contends that a person of skill in the art has no objective guidance as to how to apply the metric of

   “quickly” in the claimed context. Id. at 28–30. Defendant argues that the lack of guidance in the

   specification confirms an indefiniteness finding. Id. at 29.

          In its Reply, Plaintiff contends that Defendant’s entire argument (which is based on the

   term of degree “quickly”) is misplaced. See, e.g., Dkt. No. 58, Plaintiff’s Reply Claim Construction

   Brief, at 9–10. Plaintiff argues that the term “quickly” (as noted by Judge Folsom) must be read

   “in the context discussed as to the term ‘timely situation information’ . . . regarding the user being

   able to take advantage of the information, such as while the user is still proximate to a relevant

   location or has not yet reached the location.” Id. at 10. Plaintiff contends that this term is not

   indefinite, causes no “zone of uncertainty” issues, and in the context of claim 11 is not indefinite.

   Id.

          (2) Analysis

          The parties dispute whether the term is indefinite. In the Aaron Brothers case, Judge Fol-

   som rejected arguments that step (c) of claim 11 is indefinite. See Aaron Brothers Order at 24–34.

   He provided a thorough analysis of the “quickly” term utilized in the phrase and the overall con-

   struction of the claim, and provided a construction of step (c). See id. In the BP America case, the

   Defendants did not argue that step (c) of claim 11 was indefinite, but the parties disputed whether

   Judge Folsom’s construction should be adopted or whether specific terms within the phrase should

   be separately construed. See BP America Order at 45–46. Judge Gilstrap found that Judge Fol-

   som’s prior analysis was thorough and would be helpful to the jury, so Judge Gilstrap adopted

   Judge Folsom’s prior ruling with a slight numbering modification. Id. at 46. Regarding the embed-

   ded “whereby said user may quickly receive and display timely situation information” term within



                                                    51
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 52 of 59 PageID #: 1840



   step (c), the parties disputed whether it needed a construction separate from Judge Folsom’s con-

   struction. In particular, they disputed whether additional limitations were needed to objectively

   evaluate the constituent term “quickly.” Id. at 47–48.The Court ruled that no additional construc-

   tion of the “quickly” phrase was necessary. Id. at 48–49. Plaintiff’s proposed construction is the

   same construction provided by Judge Folsom for the term. For the reasons detailed below, this

   Court finds that step (c) of claim 11 is not indefinite and adopts the prior construction.

           Step (c) of claim 11 is reproduced below:

                   displaying selectably scalably said items on said computer whereby
                   said user may quickly receive and display timely situation infor-
                   mation mapped in the context of spatial information, including ap-
                   propriate to a geographical or other area, in which said mappable
                   hypertext items are quickly received, mapped, and optionally exe-
                   cutably selected by said user to provide additional of said situation
                   information or received, stored, and transmitted by a provider of
                   said situation information.

   (emphasis added). There are two instances of the word “quickly” in the claim. The first “quickly”

   modifies “receive and display” regarding “timely situation information.” The parties agree that the

   term “timely situation information” means “up-to-date information about an event, or a condition,

   occurring or about to occur at a place.” Thus, in context, the first “quickly” allows a user to quickly

   receive and display up to date situation information. The second “quickly” modifies the “mappable

   hypertext items” phrase and applies to both the “received, mapped, and optionally executably se-

   lected . . .” phrase and the “received, stored, and transmitted . . .” phrase. On its face, the “quickly”

   terms apply to the set of claimed operations as a whole. For example, with respect to “quickly

   receive and display timely situation information,” the claim may be satisfied if the “receive and

   display” operations in the aggregate may be done quickly.




                                                      52
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 53 of 59 PageID #: 1841



          The specification teaches that the term “quickly” has its plain meaning in the context of

   providing or receiving relevant information. See, e.g., ’956 patent, col. 2, ll. 13–22 (“An obvious

   problem, too, is the lack of an accessible and efficient telephone directory or database to quickly

   connect to the appropriate information source.”); col. 8, ll. 13–15 (“Digital photographs or video

   recordings of the scene could be quickly transmitted to those who evaluate emergency-situation

   information.”); col. 22, ll. 15–20 (“Element data type 29d provides information as to whether the

   item's symbol, icon, or name is capable of being included with other items in a executably se-

   lectable menu which appears to pop up, that is, to quickly graphically appear adjacent to the icon

   or text item which was executably selected by the user”)(emphasis added). Further, the specifica-

   tion teaches that the speed at which information is provided is based on the corresponding appli-

   cation of the invention:

                  Area services and public safety personnel could do their jobs faster
                  and more effectively with a ready source of situation information at
                  their fingertips. For example, traffic congestion and emergency-sit-
                  uation information can be provided to approaching motorists and
                  distant emergency decision makers, respectively, by those on the
                  scene equipped with camera and communication capabilities. Digi-
                  tal photographs or video recordings of the scene could be quickly
                  transmitted to those who evaluate emergency-situation information.
                  In the case of vehicular traffic congestion, the vehicle's location,
                  speed, and travel-direction data could be collected and redistributed
                  as real-time, graphical, traffic-situation information. Thus, vehicle
                  operators could avoid traffic situations that lay in their paths. Mo-
                  torists encountering accidents could transmit digital photographs to
                  the emergency-response dispatch center. Accident victims could
                  also record traffic-accident details, drivers involved, drivers’ identi-
                  fication, license-plate numbers, etc., as corroborating visual infor-
                  mation.

   ’956 patent, col. 8, ll. 7–24 (emphasis added); see also id. at Abstract (“A wireless system for

   providing services and time-critical information about places and events to mobile computers and

   their users proximate to their current locations or potential destinations . . . .”); col. 6, ll. 31–46



                                                     53
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 54 of 59 PageID #: 1842



   (stating that, as visitors approach their hotel, the system provides them a map display with “in-

   creasing detail, ultimately positioning them at the hotel’s entrance”); col. 28, ll. 59–63 (“The situ-

   ation information system has been described with reference to exemplary and preferred embodi-

   ments which the reader can see provide a high degree of accessible usefulness which will provide

   users with better, specifically timely and proximate, information.”); col. 7, ll. 33–36 (“knowing a

   person’s location, the networked store could increase customer traffic by transmitting special of-

   fers directly to the willing customer’s device”). Accordingly, as understood by one skilled in the

   art, the exact rate at which information is received may vary and absolute precision for the

   “quickly” term is not needed for an understanding of the proper boundaries of step (c).

          In the Aaron Brothers case, Judge Folsom construed step (c) of claim 1 and rejected the

   indefiniteness challenge to that claim. See Aaron Brothers Order at 24–34. Judge Folsom provided

   a detailed and thorough analysis of the claim and issues raised by the prior Defendants. See id. In

   particular, Judge Folsom analyzed each of the below issues raised by the prior Defendants:

                  (1) How quick is “quickly”?
                  (2) Does the first “quickly” mean that the user must quickly receive
                  and quickly display timely situation information, or only quickly re-
                  ceive the information?
                  (3) Does the second “quickly” mean that the items are (a) quickly
                  received alone; (b) quickly received, quickly mapped, and quickly
                  optionally executably selected; or (c) all of the above and quickly
                  “received, stored and transmitted”?
                  (4) Is “or received, stored, and transmitted” an alternative to
                  “quickly received, mapped, and optionally executably selected” or
                  simply an alternative to “optionally executably selected by said
                  user”?
                  (5) Does the “provider of such situation information” need to re-
                  ceive, store and transmit the information, or only transmit the infor-
                  mation?




                                                    54
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 55 of 59 PageID #: 1843



                   (6) Does “in which said mappable hypertext items” mean the items
                   are received, etc. in the computer or received, etc. while the user is
                   in the “geographical or other area”?
                   (7) Additional syntactical ambiguities.

   See id. Regarding the “quickly” term, Judge Folsom found that “although the term ‘quickly’ in-

   cludes a subjective element, its scope does not ‘depend solely on the unrestrained, subjective opin-

   ion of a particular individual purportedly practicing the invention. Id. at 28 (citations omitted).

   “Instead, the use of ‘quickly’ must be read in the context discussed as to the term ‘timely situation

   information,’ regarding the user being able to take advantage of the information, such as while the

   user is still proximate to a relevant location or has not yet reached the location.” Id. (citing multiple

   specification references). In particular, Judge Folsom found that “[t]his context provided by the

   written description and the constituent term ‘timely situation information’ enables a finder of fact

   to objectively evaluate the constituent term ‘quickly.’” Id. at 29. Judge Folsom further found that

   a particular step need not be performed “quickly” as long as the set of operations, as a whole, is

   done quickly in the aggregate. Id. at 30.

           In the BP America case, Judge Gilstrap confirmed Judge Folsom’s construction for this

   term and further rejected the prior Defendants’ attempts to include additional language for the

   “quickly” term. BP America Order at 45–49. Judge Gilstrap found that when step (c) and the

   disputed “quickly” phrase are read in light of the separately construed and/or agreed terms of “se-

   lectably scalably,” “mappable hypertext items,” “optionally executably selected by said user to

   provide additional of said situation information,” “displaying,” “said computer,” and “timely situ-

   ation information,” that a “finder of fact will be able to objectively evaluat[e] the constituent term

   ‘quickly.’” Id. at 48. Judge Gilstrap rejected any additional limitations to the “quickly” term. Id.




                                                      55
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 56 of 59 PageID #: 1844



          The Court rejects Defendant’s arguments that because the “quickly” term is one of degree

   it is indefinite. As an initial note, the Court finds that the term “quickly” is construed and under-

   stood in the computer-science field. The Court finds that “quickly” is not an entirely subjective

   term without any objective boundaries. See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d

   1364, 1371 (Fed. Cir. 2014) (“Although absolute or mathematical precision is not required, it is

   not enough, as some of the language in our prior cases may have suggested, to identify ‘some

   standard for measuring the scope of the phrase’ . . . . The claims, when read in light of the specifi-

   cation and the prosecution history, [] provide objective boundaries for those of skill in the art.”)

   (citations omitted); Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367 (Fed. Cir. 2010)

   (“Not all terms of degree are indefinite. However, the specification must “provide[ ] some standard

   for measuring that degree.”) (quoting Datamize, 417 F.3d at 1351); Invitrogen Corp. v. Biocrest

   Mfg., LP, 424 F.3d 1374, 1384 (Fed. Cir. 2005) (“[A] patentee need not define his invention with

   mathematical precision in order to comply with the definiteness requirement.”) (citation and inter-

   nal quotation marks omitted). “Reasonable certainty” does not require absolute or mathematical

   precision. See, e.g., BASF, 875 F.3d at 1365; Biosig, 783 F.3d at 1381.

          The “quickly” term is not a purely subjective term such as “aesthetically pleasing” or in an

   “unobtrusive manner.” Its scope does not depend solely on the unrestrained, subjective opinion of

   a particular individual practicing the invention. Its scope does not depend “on the unpredictable

   vagaries of any one person’s opinion.” Further, in context, the Court finds that it can be judged by

   a finder of fact in the context of the application of the invention. The Court finds that — consistent

   with Judge Gilstrap’s opinion — a finder of fact will be able to objectively evaluate the “quickly”

   phrase when read in light of the separately construed and/or agreed terms of “selectably scalably,”

   “mappable hypertext items,” “optionally executably selected by said user to provide additional of



                                                    56
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 57 of 59 PageID #: 1845



   said situation information,” “displaying,” “said computer,” and “timely situation information.”

   Overall, the Court finds that the patent specification and the claim provide objective boundaries

   and sufficient notice to one of skill in the art to understand the scope of the claimed invention.

          Defendant argues that the “quickly” step is indefinite because it is unclear which steps can

   be performed quickly, or if a particular step is performed quickly and the other steps are not per-

   formed quickly, to satisfy the entire claim. For example, Defendant argues that it is not clear

   whether “quickly” requires each of the actions (e.g., received, mapped, selected) to be performed

   quickly, or whether the combined set of actions must occur quickly. Dkt. No. 56 at 29. As another

   example, Defendant also argues that the patent provides no guidance as to whether information

   that is received and remains up to date but is not mapped or selected until much later satisfies the

   “quickly” limitation. Id. at 29–30. The Court rejects Defendant’s arguments that one of skill in the

   art would not be able to reasonably interpret the “quickly” term based on different “quickly” steps

   applied to a computer (e.g., received or mapped) or performed by a user (e.g., selected). The Court

   finds that the “quickly” step applies to the actions by the computer, not the user selecting infor-

   mation. While the “quickly” word modifies the phrase “optionally executably selected by said user

   to provide additional of said situation information,” the Court finds that the “quickly” term is not

   measuring how “quickly” the user must select the information, but — consistent with the Court’s

   construction on “optionally executably selected . . .” — how “quickly” the item is “displayed” by

   the computer. See also col. 22, ll. 15–20 (“Element data type 29d provides information as to

   whether the item’s symbol, icon, or name is capable of being included with other items in a exe-

   cutably selectable menu which appears to pop up, that is, to quickly graphically appear adjacent to

   the icon or text item which was executably selected by the user”). What matters is whether the set

   of operations, as a whole, is done quickly. Defendant’s arguments erroneously focus on the



                                                    57
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 58 of 59 PageID #: 1846



   “quickly” terms in isolation to the surrounding claim language and the Court’s constructions as to

   the separate terms.

          On balance, the Court finds that the term “quickly” does not render claim 11 indefinite.

   Defendant has failed to prove by clear and convincing evidence that the term “quickly” or the

   entire claimed phrase recited in step (c) is indefinite. The Court finds that the “quickly” term is not

   an entirely subjective term. The “quickly” term — and step (c) in its entirety — is not viewed,

   understood, or construed in a vacuum. Overall, the Court finds that there is no dispute that one of

   ordinary skill in the art would understand with “reasonable certainty” the scope of the invention

   and the bounds of step (c) of the claim, particularly in light of the Court’s constructions of various

   constituent terms. Accordingly, pursuant to the Supreme Court’s holding in Nautilus, the Court

   rejects Defendants’ arguments that the claim when “read in light of the specification delineating

   the patent, and the prosecution history, fail[s] to inform, with reasonable certainty, those skilled in

   the art about the scope of the invention.”

          No additional construction is necessary for the “quickly” term. Because this resolves the

   dispute between the parties, the Court finds that no other terms within the disputed phrase require

   further construction. See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997)

   (“Claim construction is a matter of resolution of disputed meanings and technical scope, to clarify

   and when necessary to explain what the patentee covered by the claims, for use in the determina-

   tion of infringement. It is not an obligatory exercise in redundancy.”); see also O2 Micro Int’l Ltd.

   v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not

   (and should not be) required to construe every limitation present in a patent’s asserted claims.”)

   (citing U.S. Surgical, 103 F.3d at 1568).




                                                     58
Case 2:19-cv-00119-JRG-RSP Document 81 Filed 04/20/20 Page 59 of 59 PageID #: 1847



             The Court hereby construes step (c) of claim 11, without reference to the separately con-

      strued constituent terms, to mean the following:

             (1) displaying selectably scalably said items on said computer,

             (2) whereby said user may, quickly, receive and display timely situation information

      mapped in the context of spatial information, including spatial information appropriate to a

      geographical or other area, and

             (3) whereby said mappable hypertext items are, quickly, either:

                  (a) received, mapped, and optionally executably selected by said user to provide

                      additional of said situation information; or

                  (b) received by a provider of said situation information, stored by a provider of

                      said situation information, and transmitted by a provider of said situation
  .
                      information

      V. CONCLUSION

             The Court adopts the above constructions set forth in this opinion for the disputed terms of

      the patent-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

      other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

      to refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

      the Court, in the presence of the jury. Any reference to claim construction proceedings is limited

      to informing the jury of the definitions adopted by the Court.
              SIGNED this 3rd day of January, 2012.
            SIGNED this 20th day of April, 2020.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE


                                                      59
